Kupferman, J. P.
(dissenting). While the purpose for the tenancy is a valuable community-at-large service, one cannot expect the landlord to be the “sisters’ ” keeper. They are a family only pursuant to statute, and a group home or extended family comes not within the protection of the Rent Stabilization Law. The leasehold estate cannot be subject to the servitude of a perpetual trust for the unfortunate. (See, Matter of Cale Dev. Co. v Conciliation & Appeals Bd., 94 AD2d 229, 235, affd 61 NY2d 976.)
Sullivan and Carro, JJ., concur with Bloom, J.; Kupferman, J. P., dissents in an opinion.
Order, Appellate Term, First Judicial Department, entered on November 21, 1984, reversed, on the law, without costs and without disbursements, and the judgment of the Civil Court, New York County, entered on December 13, 1982, reinstated.